Title: From George Washington to Philip Schuyler, 15 May 1784
From: Washington, George
To: Schuyler, Philip



My dear Sir,
Phila. May 15th 1784.

It has long been my wish, and until lately my intention to have proceeded from this meeting of the Cincinnati to the Falls of Niagara—& probably into Canada.
Two causes however prevent it—My business is of such a nature that I cannot without great inconvenience, be long absent from home, at this juncture—it is indeed, exceedingly inconvenient to be away from it at all—the other is, that I am not disposed to be indebted for a Passport into that Country to the British whose convenient speed has not permitted them to surrender the Western Posts to us yet.
I cannot but thank you however, my good Sir, for the polite & friendly offers contained in your letters of the 6th & 12th Instt both of which are safe at hand—if ever I should have it in my power to make an excursion of that kind nothing could add more to the pleasure of it than having you of the party.
We have been most amazingly embarrassed in the business that brought us here—It is now drawing to a conclusion—and will soon be given to the Public, otherwise I would relate it in detail—Mrs Washington is not with me at this place, otherwise I am sure she wd join me in best respects to Mrs Schuyler & yourself. With the great esteem and regard I am Dr Sir Yr Most Obedt & Affe. Servt

Go: Washington

